Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7512 DREYFUS PREMIER WORLDWIDE GROWTH FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 07/31/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Premier Worldwide Growth Fund, Inc. July 31, 2008 (Unaudited) Common Stocks99.7% Shares Value ($) Consumer Discretionary22.0% Christian Dior 280,000 30,310,877 L'Oreal, ADR 1,250,000 26,287,500 McDonald's 207,800 12,424,362 McGraw-Hill 245,000 9,964,150 News, Cl. A 696,400 9,840,132 Pearson 300,944 3,880,358 Procter & Gamble 330,000 21,608,400 Walgreen 503,000 17,273,020 Consumer Staples23.8% Altria Group 552,500 11,243,375 Coca-Cola 403,100 20,759,650 Diageo, ADR 165,000 11,612,700 Fomento Economico Mexicano, ADR 65,000 2,980,900 Groupe Danone, ADR 1,200,000 17,880,000 LVMH Moet Hennessy Louis Vuitton 102,175 11,307,798 Nestle, ADR 615,000 27,053,850 PepsiCo 170,675 11,360,128 Philip Morris International 552,500 28,536,625 Energy19.8% Chevron 300,800 25,435,648 ConocoPhillips 26,000 2,122,120 Exxon Mobil 555,008 44,639,293 Halliburton 50,000 2,241,000 National Oilwell Varco 10,000 a 786,300 StatoilHydro ASA, ADR 450,068 14,573,202 Total, ADR 372,516 28,497,474 Financial7.0% American Express 35,850 1,330,752 Ameriprise Financial 45,970 1,953,725 Assicurazioni Generali 263,890 9,179,284 Deutsche Bank 50,300 4,636,654 Eurazeo 69,670 6,975,762 HSBC Holdings, ADR 115,000 9,488,650 JPMorgan Chase & Co. 65,100 2,645,013 Zurich Financial Services 20,500 5,426,413 Health Care10.8% Abbott Laboratories 200,300 11,284,902 Johnson & Johnson 203,525 13,935,357 Novartis, ADR 78,000 4,629,300 Novo Nordisk, ADR 10,000 635,100 Roche Holding, ADR 367,000 34,039,250 Industrial5.7% ABB, ADR 125,000 3,277,500 Emerson Electric 164,200 7,996,540 General Dynamics 18,000 1,604,520 General Electric 516,072 14,599,677 United Technologies 100,000 6,398,000 Information Technology4.7% Apple 16,000 a 2,543,200 Intel 810,941 17,994,781 Microsoft 240,000 6,172,800 Texas Instruments 60,000 1,462,800 Materials5.9% Air Liquide, ADR 960,059 25,239,951 Freeport-McMoRan Copper & Gold 37,000 3,579,750 Rio Tinto, ADR 8,000 3,340,800 Yara International, ADR 42,400 3,061,704 Total Common Stocks (cost $328,688,341) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $874,000) 874,000 b Total Investments (cost $329,562,341) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $329,562,341. Net unrealized appreciation on investments was $267,362,706 of which $277,569,303 related to appreciated investment securities and $10,206,597 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Worldwide Growth Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: September 25, 2008 By: /s/ James Windels James Windels Treasurer Date: September 25, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
